June 5,"I.948

Hon. C. E. Belk, Administrator
Board of Plumbing Examiners
Austin, Texas               opinion       No. V-599.
                                Re:   Legality of a public
                                      service company's pip-
                                      ing a building for
                                      natural gas without
                                      a State plumbing li-
                                      cerise.
Bear Mr.' B&k:
          We quote fro21 your.recent       ,request    for     anopln-.
ion in part as follows:
           "Under Section 3, paragraph (c) of
     Senate Bi11,~188, 50th LegislatuPe,        ,(The
     Plumbing License Law ,of 1947) a pubI.~c
     service company is exempt froin the'license
     requirement in the laying, maintenance and
     operatio,n of'its    ~service maSns"o~r lines
     and the installation,      aLteratidn,    adjust-:
     ment, 'repair;    ~removal aha renovation of
     all types of appurtenances,       equipment and
     appliances."    The question has been 'raised
     as to whether or not this gives'to         these'
     cofipanies the permissio~n to pipe houses
     for natural gas.      This ho~use piping .could
     apply to neither new construction       or re-
     modeled constr~tion.~         (Parenthetical     aa-
     dition ours)
           The exemptionto      which you refer       reads:
          ~"Sec. 3.~ The following    acts, work
     and c'onductshall  be' expres.sly permitted
     without license:
            "(cl .'.    .,plurnbing work~dohe by per-
     sons engaged by'any 'public service.compang
     in the'laying,      aiaintenance ard op'cration
     of its service mains or lines and the in-
     stallation,     alteration,    adjustment, repair,
Hon. C. E. Belk,   Page 2,   V-599.


      removal and renovation of all types of ap-
      purtenances, equipment, and appliances;
      . . .”
           At the outset,    we wouLd note that the exemp-
tion with which we are concerned refers only to *‘per-
sons engaged by any public service company.” This De-
-ment     held in Opinion V-333 that only a natural per-
son may be issued any license authorized by the Plomb-
ing License Law of 1947.      A license cannot be issued to
a fina or corporation     as such.   Therero re , what we have
to say hereafter with reference to the exemption about
which you have inquired will be pertinent to the em lo -
ees of public service companies, and not to the c&es
%ii&se~ves as such.
             The exemption we are concerned with, being
that extended to public service company employees, ezn-
bodies two expressions of exempted work or conduct.       The
first   is “in the laying, maintenance and operation    of its
service mains or lines”;     the second refers to “the instal-
lation,   alteration,  adjustment,. repair,  removal and reno-
vation of all types of appurtenances, .equipment and ap-
pliances .”
             With respect to the laying, maintenance and
operation of service mains and. lines,~ s,uch an expression
of authority indicates’that     the employees may do what-
ever is neoesssry to service the customers of the pub-
lic service company alld to facilitate~and~    accomodste the
distribution    of the product that it has for sale in so
far as the employee confines his conduct to the service
mains and lines of the company, The authorization         of-ex-
emptea work on service mains and lines does not extend
to ninina t.he constier’s    house or-din&!     for consumo-
tion of ihe gas, as there is no logical      o$ practical    con-
nection,   that we can observe, of such activity    with ser-
vicing the mains or lines of the company. It is hour view,
therefore,    that any further service by the employees of
the public service company in piping the house or build-
ing for the consumer is .a departure from the authorized
exempted conduct. allowed to such employees.
           The second expression: of authorized    exempted
conduct, which refers to the installation,     alteration,
adjustment , repair, removal and renovation oft appurten-
antes, equioment and appliances,is,    for all practical
purposes, the same authorization    as that granted in the
exemption to appliance dealers.     We attach no~signifi-
cance to the fact that the sereral terms “appurtenances,
Hon. C. E. Belk, Page 3, V-599.


equipment.andappliances"are used. 'In our Letter Opin-
ion R-914, dated December 6, 1947, addressed to your of-
fice, we used the following language:
           wThe grant of authority to install ap-
      pliances carrieswith it the power to do all
      that is necessaryto render the appliance us-
      able or serviceablefor its intended purpose,
      which will include a union with or extension
      to the base piping installationon the prem-
      ises in whatever position it may be found by
      the appliance dealer or his employee, if nec-
      essary to render the appliance serviceable.We
      do not restrict appliance installationto-the
      mere application of a *union joint' to the ap-
      pliance, and the attachmentby'that mans to
      a pipe outlet extendingfrom the.wall, although
      in a given situation that may be all~that is
      neoessary to install the appliance."
          The authority "to do all:that is necessary to
render the appliance'usableor serviceable for its intend-
ed purposew does not grant authority to pipe the house or
builaing   .


           The exanption provided'foremployees
      of public servioe companiesfrom the license
      piwvision of The Plumbing"LicenseLaw of
     4947, Acts 50th Leg.;S. ~B.188, ao'esnot
     ‘grant such'employeesauthority to pipe a
      house .orbuilding without having a State
      plumbing license.
                             Yours very truly,
LPPROVED:               ATTOFNEYGENERALOF TFXAS


                        BY
.TTORQEYGENERAL.
 WC:jmc